Citation Nr: 0941769	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 Regional Office (RO) 
in Fargo, North Dakota rating decision, which denied the 
claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran claims he 
developed bilateral hearing loss and tinnitus in service due 
to in-service noise exposure, primarily from artillery fire.  
After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims. 

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
 
In this case, the Board notes the Veteran's service treatment 
records do not include complaints or diagnoses of hearing 
loss or tinnitus during service, including at the time of 
separation.  The Board observes, however, the claims file 
includes a private audio evaluation from March 2008, wherein 
the audiologist opined that it was possible that some measure 
of the Veteran's current high frequency hearing loss was 
related to noise exposure during military service.  With 
respect to the Veteran's reports of left ear tinnitus 
beginning during his military service and continuing to the 
present, the Board observes there are instances in which lay 
testimony of continuity of symptomatology can serve to 
establish an association between service and the claimed 
disability for the purpose of satisfying the criteria of 
McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In light of the statement in the March 2008 audio evaluation 
noted above and the evidence of continuity of tinnitus from 
service, the Board finds that a VA examination is warranted 
to clarify the nature and etiology of the claimed 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examination for bilateral hearing loss 
and tinnitus.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing the 
file and conducting a thorough physical 
examination, as well as any diagnostic 
studies deemed necessary, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
Veteran has bilateral hearing loss and 
tinnitus that have been caused or 
aggravated by his military service. 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


